Exhibit 10.8







Texas Department of Insurance

General Counsel and Chief Clerk, Mail Code 113-2A

333 Guadalupe • P. O. Box 149104, Austin, Texas 78714-9104




STATE OF TEXAS

 

§

 

 

§

COUNTY OF TRAVIS

 

§




The Commissioner of Insurance, as the chief administrative and executive officer
and custodian of records of the Texas Department of Insurance has delegated to
the undersigned the authority to certify the authenticity of documents filed
with or maintained by or within the custodial authority of the Office of the
General Counsel and Chief Clerk of the Texas Department of Insurance.




Therefore, I hereby certify that the attached document is a true and correct
copy of the document described below. I further certify that the document
described below is filed with or maintained by or within the custodial authority
of the Office of the General Counsel and Chief Clerk of the Texas Department of
Insurance.




The certified document consists of complete copy of:




Official Order No. 05-0874 of the Commissioner of Insurance of the State of
Texas, dated October 11, 2005 consisting of nine (9) pages;




Subject considered:




Application for Authorization to Return Subscriber Deposits




AMERICAN PHYSICIANS INSURANCE EXCHANGE




Austin, Texas




AMENDED ORDER




APPROVING PLAN TO DISTRIBUTE SUBSCRIBER DEPOSITS




This certification does not include records relevant to an inquiry, if any, by
the Texas Department of Insurance’s Insurance Fraud Unit which are confidential
pursuant to Tex. Ins. Code art. §701.151, §5(a) and an Op. Tex. Att’y Gen. No.
OR95-1536 (1995).




IN TESTIMONY WHEREOF, witness my hand and seal of office at Austin, Texas, this




 

 

 

 

12th day of October A.D. 2005

 

 

MIKE GEESLIN

COMMISSIONER OF INSURANCE

 

 

By

 

/s/ Judy Woolley

 

 

Judy Woolley

 

 

Deputy Chief Clerk

 

 

Texas Department of Insurance





--------------------------------------------------------------------------------

 

OFFICIAL ORDER




OF THE




COMMISSIONER OF INSURANCE




of the




STATE OF TEXAS




AUSTIN, TEXAS




Date: OCT 11 2005




Subject Considered:




Application for Authorization to Return Subscriber Deposits.




AMERICAN PHYSICIANS INSURANCE EXCHANGE Austin, Texas




AMENDED ORDER APPROVING PLAN TO DISTRIBUTE SUBSCRIBER DEPOSITS




General remarks and official action taken:




On this day, the Commissioner of Insurance considered the application of
AMERICAN PHYSICIANS INSURANCE EXCHANGE, Austin, Texas, (“AMERICAN PHYSICIANS”),
for approval to make a partial distribution of subscriber deposits in an amount
not to exceed $250,000 and for approval of its plan to make annual pro rata
partial distributions of subscriber deposits.




Jurisdiction




The Commissioner of Insurance has jurisdiction over this matter, pursuant to
TEX. INS. CODE ANN. § 942.155 (formerly art. 19.06), which provides that an
exchange shall maintain at all times an unencumbered surplus over and above all
liabilities that is at least equal to the minimum capital stock and surplus
required of a stock insurance company engaged in the same kinds of business and
that such exchange shall maintain at all times the reserves required by the laws
of this state or by rules adopted by the Commissioner of Insurance (including 28
TEX. ADMIN. CODE § 7.410, Minimum Risk-Based Capital and Surplus Requirements
for Property/Casualty Insurers), as well as TEX. INS. CODE ANN. arts. 1.32 and
21.28-A. The Commissioner has authority to dispose of these matters as set forth
in TEX. INS. CODE ANN. § 36.104, TEX. Gov’t CODE ANN. § 2001.56, and 28 TEX.
ADMIN. CODE § 1.47.




Waiver




AMERICAN PHYSICIANS acknowledges the existence of certain procedural rights
related to the issuance of this Consent Order, including issuance and service of
notice of hearing, a public hearing, a proposal for decision, rehearing by the
Commissioner of Insurance, review by the Texas Department of Insurance, and
judicial review, as provided for in TEX. INS. CODE ANN. Ch. 36, and TEX. Gov’t
CODE ANN. Ch. 2001. And, by the signature of its authorized representative on
this Order, AMERICAN PHYSICIANS expressly acknowledges the Commissioner’s
jurisdiction in this matter and waives each and every one of these procedural
rights. AMERICAN PHYSICIANS elects to informally settle this matter under TEX.
INS. CODE ANN. § 36.104, TEX. Gov’t CODE ANN. § 2001.056, and 28 TEX. ADMIN.
CODE § 1.47, stipulates to the Findings of Fact and Conclusions of Law contained
in this Order, and agrees to the entry of this Order.




 





2







--------------------------------------------------------------------------------

Findings of Fact




Based on information provided by AMERICAN PHYSICIANS, and with AMERICAN
PHYSICIANS’ agreement, the Commissioner makes the following Findings of Fact:

 

 

1.

AMERICAN PHYSICIANS is a reciprocal exchange holding a license under TEX. INS.
CODE ANN. Ch. 942, authorizing the Company to engage in the business of
insurance in the State of Texas;

 

 

2.

AMERICAN PHYSICIANS is not currently in hazardous financial condition, as
contemplated by TEX. INS. CODE ANN. § 1.32 or § 21.28-A;

 

 

3.

AMERICAN PHYSICIANS requires each subscriber to sign a subscriber’s agreement
before being eligible to purchase insurance;

 

 

4.

between 1976 and 1993, the subscriber deposit agreement required each subscriber
to make a refundable deposit to AMERICAN PHYSICIANS; AMERICAN PHYSICIANS
provided a subscriber’s certificate that detailed each subscriber’s right to a
refund and set out the following conditions;

 

 

a.

the subscriber cannot be an active policyholder;

 

 

b.

there must be a minimum period of 24 months from the date of deposit;

 

 

c.

AMERICAN PHYSICIANS must have minimum surplus as approved by its board of
director and in excess of amounts specified in agreements reached with
respective departments of insurance in which AMERICAN PHYSICIANS is licensed;
and

 

 

d.

the refundable interest shall be calculated at annualized simple rates with
interest compounded annually;

 

 

5.

between 1993 and 2003, the subscriber deposit agreement required a
non-refundable deposit; the current subscriber agreement does not require a
deposit;

 

 

6.

as of September 30, 2003, AMERICAN PHYSICIANS reported $11,468,727 in refundable
subscriber deposits;

 

 

7.

if AMERICAN PHYSICIANS were required to refund subscriber deposits immediately
and in full, it would no longer comply with the financial requirements set out
in the Texas Insurance Code and Title 28 of the Texas Administrative Code;

 

 

8.

in 1989, AMERICAN PHYSICIANS developed and presented a plan for partial refunds
eligible subscriber deposits, establishing minimum surplus requirements before
refunds could be made. The Commissioner signed off on the plan indicating his
approval. In 1990, the Commissioner extended approval of the plan for partial
refunds and provided that AMERICAN PHYSICIANS could make no refund that would
reduce surplus below $5,000,000. AMERICAN PHYSICIANS sought and received the
Commissioner’s approval to make partial pro rata distributions to eligible
subscribers in 1989, 1990, 1995, and 1999, and made these distributions in
accordance with the Commissioner’s approval; AMERICAN PHYSICIANS sought but did
not receive the Commissioner’s approval in 1992, and, therefore, did not make a
distribution in 1992;

 

 

9.

In 2004, AMERICAN PHYSICIANS submitted a request to make an additional partial
pro rata distribution not to exceed a total of $250,000 in 2004 and also
submitted an up-dated plan seeking approval to make partial pro rata
distributions each year after 2004, which the Commissioner approved;





3







--------------------------------------------------------------------------------

 

 

10.

The Commissioner entered Official Order No. 04-0856, Consent Order Approving
Partial Pro Rata Distribution and Approving Plan to Distribute Subscriber
Deposits; and

 

 

11.

AMERICAN PHYSICIANS has submitted an application to issue or reissue previously
approved refunds or partial refunds that were inadvertently omitted or sent to
the wrong address and an up-dated plan seeking approval to expand its authority
to make partial pro rata distributions each year; the up-dated plan is attached
to this Order as Exhibit A and incorporated herein by reference as if fully set
out.

 

Conclusions of Law




Based upon the foregoing Findings of Fact, the Commissioner makes the following
Conclusions of Law:




 

 

1.

the Commissioner has jurisdiction over this matter under TEX. INS. CODE ANN. §§
942.155, 942.156, 822.203, 822.210, and 36.104, TEX. ADMIN. CODE § 7.410, and
TEX. Gov’t CODE ANN. § 2001.056; and

 

 

2.

the Commissioner has authority to informally dispose of this matter under TEX.
INS. CODE ANN. § 36.104, TEX. GOV’T CODE ANN. § 2001.056, and 28 TEX. ADMIN.
CODE § 1.47.




Based upon the Findings of Fact and Conclusions of Law, the Department
recommends approval of AMERICAN PHYSICIANS’ application to make annual partial
pro rata distributions not to exceed $200,000 without further approval of the
Commissioner, provided AMERICAN PHYSICIANS meets the conditions set out in the
attached Exhibit A.




The Commissioner, THEREFORE, ORDERS that AMERICAN PHYSICIANS’ application to
issue or reissue previously approved refunds or partial refunds that were
inadvertently omitted or sent to the wrong address be, and is, approved.




The Commissioner FURTHER ORDERS that AMERICAN PHYSICIANS’ application for
approval of its up-dated plan to make annual partial pro rata distributions, as
described in the attached Exhibit A be, and is, approved.




The Commissioner FURTHER ORDERS that AMERICAN PHYSICIANS apply for and obtain
the Commissioner’s approval before making any distribution of subscriber
deposits that does not comply with the terms of this Order.




The approval is effective on and after the date of this Order.




 

 

 

 

MIKE GEESLIN

COMMISSIONER OF INSURANCE

 

 

By:

 

/s/ Betty Patterson

 

 

Betty Patterson, CPA, CFE

Senior Associate Commissioner

The Financial Program

Commissioner’s Order No. 01-0665

 











4







--------------------------------------------------------------------------------




 

 

 

Recommended by:

 

/s/ Edward P. Roush

Edward P. Roush, Analyst

Financial Analysis and Examinations

 

 

 

 

Reviewed by:

 

/s/ Angel Garrett

Angel Garrett, Supervising Analyst

Financial Analysis and Examinations

 







 

 

 

Agreed and consented to by American Physicians Insurance Exchange on October 6
2005:

 

 

By:

 

/s/ Maury L. Magids

 

 

Maury L. Magids

 

 

 

 

  

 

 

President,

APMC Insurance Services, Inc.

Attorney-In-Fact for

American Physicians Insurance Exchange

 








5







--------------------------------------------------------------------------------

APIE PLAN FOR PARTIAL AND FULL REFUND OF SUBSCRIBER DEPOSITS




 

A.

Partial Refund Program:

 

 

1.

All former subscribers with refundable deposits will participate in the partial
refund program on a consistent and prorata basis.

 

 

2.

All partial refunds of subscriber deposits from the exchange shall be subject to
the Commissioner’s prior written approval and the approval of the APIE Board of
Directors.

 

 

3.

APIE can make partial refunds in the aggregate amount of $200,000 in each year
without prior approval of the Commissioner if the following criteria are met:

 

 

a.

The refund is approved by the APIE Board of Directors.

 

 

b.

APIE would be in compliance with all applicable law, before and after the refund
is issued, including risk-based capital requirements.

 

 

c.

The refund is made only from earned surplus of APIE.

 

 

d.

The amount to be distributed must not cause a significant reduction in APIE’s
total adjusted capital for risk-based capital purposes.

 

 

e.

All former subscribers with a refundable deposit would have the right to
participate in the refund.

 

 

4.

APIE will distribute a minimum of $50.00 to each subscriber. APIE will also
calculate an additional pro rata amount to add to each subscriber’s
distribution. This additional amount will be based on the difference between
$200,000 and the total of all minimum $50.00 distributions to former subscribers
eligible to receive a partial refund.

 

 

5.

APIE may seek the Commissioner’s approval to make total distributions in excess
of $200,000, if the conditions set out in paragraph A(3) above are met:

 

 

6.

If the death of a former subscriber occurs after termination of the policy, APIE
will offer the estate a one-time settlement of the deposit account of 50% of the
remaining refundable deposit or allow the estate to participate in partial
refunds until the full deposit has been paid through partial refunds.

 

B.

Full Refund Program:

 

 

1.

APIE will make a full refund of refundable deposits on-hand only to an
individual who is a current subscriber/insured at the time coverage is
terminated and only when the first four criteria listed under paragraph A(3)
above are met. To qualify for a full refund, the reason for termination must be
based on one of the following conditions:

 

 

a.

The subscriber/insured is retiring completely from the practice of medicine at
the time of termination; or

 

 

b.

The reason for termination of the insured’s policy is the death of the
subscriber/insured; or,

 

 

c.

The reason for termination of the insured’s policy is the total disability of
the subscriber/insured.

 





6







--------------------------------------------------------------------------------

 

2.

For all subscriber/insureds who have refundable deposits on-hand with APIE at
the time of termination but do not meet one of the criteria above, then the
partial refund program will apply.

 











7







--------------------------------------------------------------------------------




 

 

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF TRAVIS

 

§




Maury L. Magids personally appear before me, the undersigned notary public, and
stated the following after being sworn:




1. “My name is Maury L. Magids. I am of sound mind, am capable of making this
statement, and am personally acquainted with the facts stated herein.




2. “I am the President of American Physicians Insurance Exchange, which is
licensed in the State of Texas. As an officer and Attorney-In-Fact, I am
authorized to make this statement, and I agree to and execute this Consent Order
on behalf of American Physicians Insurance Exchange.




3. “American Physicians Insurance Exchange agrees with and consents to the
issuance and service of the foregoing Consent Order by the Texas Commissioner of
Insurance.”




 

 

 

/s/ Maury L. Magids

Maury L. Magids




SWORN TO AND SUBSCRIBED before me, the undersigned authority, by Maury L.
Magids, the President of American Physicians Insurance Exchange on this 6th day
of October 2005.




 

 

 

/s/ Georgia Lynn Porcher 

Signature of Notary Public

 

 

 

Georgia Lynn Porcher 

Printed Name of Notary Public

Notary Public in and for the State of Texas

My Commission Expires:8-26-2006

 








8





